DETAILED ACTION
This action is in response to an RCE filed on August 31, 2022 for the application of Bushtyrev for a “System and method of eliminating operational problem of services in a data transmission network containing virtual machines” filed on January 28, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-5, 7-11, 13-15, and 17-25 are pending in the application. 
Claims 2, 6, 12, and 16 have been cancelled. 

Claims 22-25 have been added. 

Claims 1, 3, 11, 13, and 21 have been amended.

Claims 1, 3-5, 7-11, 13-15, and 17-25 are rejected under 35 USC § 102.

Claim 22 is objected to for containing minor informalities.

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 depends on claim 1. It should be changed to depend on claim 21. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-11, 13-15, and 17-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bhosale et al. (U.S. PGPUB 20200065218). 

As per claims 1, 11, and 21, Bhosale discloses a method/system/ computer readable medium ([0270]) for eliminating problems in operations of data processing services in a data transmission network containing virtual machines ([0059], “a cloud platform may support hypervisors implemented as hardware, software, and/or firmware that run virtual machines”), the method comprising:
identifying, by a problem identifier, an operational problem of at least one data processing service (Fig. 4A) connected to a plurality if resources ([0048], “Additionally, client device(s) 102 may include servers or enterprise platforms that require diagnostics sessions; in this scenario, such servers and platforms are treated as client devices with respect to diagnostics host 104 and support host 114.”) in the data transmission network ([0059], “A cloud platform includes a networked set of computing resources, including servers, routers, etc., that are configurable, shareable, provide data security, and are accessible over a network such as the Internet. Cloud applications run on the computing resources, often atop operating systems that run on the computing resources, for servicing devices of tenants”);
determining, by an analyzer, a set of actions for diagnosing the operational problem and for determining a cause ([0098], “diagnostics package”) and (Fig. 4A);
transforming, by the analyzer, the set of actions into a source code ([0079], “Diagnostics package(s) 322 may include code for executing diagnostic actions associated therewith, as well as other information related to the diagnostics packages such as metadata, other information related to the diagnostics packages and diagnostic actions, and/or the like, as described herein.”) and ([0211], “Diagnostic action code 1502 may include at least one portion of code to diagnose a problem in the set of predetermined types of problems at a computing system such as client device 302, and may also include code utilized for performance of diagnostic actions to fix diagnosed problems. This code may comprise, without limitation, a diagnostic action location or path, a diagnostic action identifier, etc.”); providing the source code to the assembler ([0081]-[0083]);
creating and executing, by the assembler, executable files ([0081]-[0082]) on the plurality of resources connected ([0048], “Additionally, client device(s) 102 may include servers or enterprise platforms that require diagnostics sessions; in this scenario, such servers and platforms are treated as client devices with respect to diagnostics host 104 and support host 114.”) with the at least one data processing service ([0059], “A cloud platform includes a networked set of computing resources, including servers, routers, etc., that are configurable, shareable, provide data security, and are accessible over a network such as the Internet. Cloud applications run on the computing resources, often atop operating systems that run on the computing resources, for servicing devices of tenants”) for performing diagnosis based on the source code received from the assembler ([0098], “In step 416, the service manager is caused to retrieve the diagnostics package according to the location identifier and invoke a diagnostics engine at the client device to execute the diagnostics package.”); 
identifying, by the problem identifier, a cause of the operational problem of the at least one data processing service ([0211], “Diagnostic action code 1502 may include at least one portion of code to diagnose a problem”) based on execution results of the executable files ([0084]);
eliminating, by an assembler, the identified cause of the operational problem ([0099], “an executed diagnostics package that performs a diagnostic action may return results that indicate the problem is fixed”) and (Figs. 4A-B); and
determining, by the problem identifier, whether the operational problem of the at least one data processing service has been successfully eliminated based on data containing the execution results of the executable files ([0099], “an executed diagnostics package that performs a diagnostic action may return results that indicate the problem is fixed, or results that indicate further additional diagnostics remediation is needed”) and (Fig. 4B, element 424).

As per claims 3, 13, and 22, Bhosale discloses the eliminating of the identified cause of the operational problem comprises: identifying, by the analyzer, a set of actions for eliminating the operational problem; creating, by the assembler, at least one executable file for eliminating the identified cause of the operational problem ([0098], “In step 416, the service manager is caused to retrieve the diagnostics package according to the location identifier and invoke a diagnostics engine at the client device to execute the diagnostics package.”); executing, by the assembler, the created executable files for eliminating the identified cause of the operational problem on the plurality of resources connected with the data processing service (Figs. 4A-B); and
repeating, by the assembler, the method until the operational problem is eliminated ([0158], “the repeated steps may be performed iteratively until all problems are fixed”).

As per claims 4, 14, and 23, Bhosale discloses a resource of the plurality of resources connected with the data processing service comprises one of: an element of the data transmission network ([0059]); a virtual machine ([0059]); and a controller on which security service for virtual machines is running ([0155]).

As per claims 5, 15, and 24, Bhosale discloses the executable file has no dependencies on software packages or dynamic libraries ([0156] and [0194]).

As per claims 7, 17, and 25, Bhosale discloses creating the at least one executable file is further based on at least one of: information gathered from agents ([0057]) located on a virtual machine ([0059]); information gathered from agents located on elements of the data transmission network; and information obtained from a user of an element of the data transmission network ([0049]-[0050]).

As per claims 8 and 18, Bhosale discloses the data processing service is running on one or more virtual machines ([0059]).

As per claims 9 and 19, Bhosale discloses the operational problem is a total inoperability of the data processing service ([0039], “catastrophic shutdown (e.g., application crashes)”).

As per claims 10 and 20, Bhosale discloses the operational problem is a partial inoperability of the data processing service ([0039], “applications run slowly, some functionality is lost function”).

Claims 1, 3-5, 7-11, 13-15, and 17-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Davlos et al. (U.S. PGPUB 20140310222). 

As per claims 1, 11, and 21, Davlos discloses a method/system/ computer readable medium ([0007]) for eliminating problems in operations of data processing services in a data transmission network ([0007] and [0043]) containing virtual machines ([0005], “cloud-based platform serving”), the method comprising:
identifying, by a problem identifier, an operational problem of at least one data processing service ([0008], “The diagnostic engine creates a plurality of scripts for applying diagnostic tests to identify the problems, packages the scripts, and sends the packaged scripts to the device. The device uses preprogrammed logic for executing the scripts attempt to diagnose the problem”) connected to a plurality of resources in the data transmission network (Fig. 1B);
determining, by an analyzer, a set of actions for diagnosing the operational problem and for determining a cause ([0043] and [0045]); 
transforming, by the analyzer, the set of actions into a source code ([0045], “The diagnostic engine creates a plurality of scripts for applying diagnostic tests to identify the problems, packages the scripts, and sends the packaged scripts to the device. The device uses preprogrammed logic for executing the scripts attempt to diagnose the problem. Once a problem is (inferred to have been) identified, the diagnostic engine can provide the user of the device with proposed fixes.”); 
providing the source code to the assembler ([0045], “The diagnostic engine creates a plurality of scripts for applying diagnostic tests to identify the problems, packages the scripts, and sends the packaged scripts to the device.”);
creating and executing, by an assembler, executable files on the plurality of resources ([0049], “FIG. 1A illustrates a system 100 that includes a network-based diagnostic platform 110 testing, troubleshooting, and remediating hardware and software processes for a plurality of devices 1501-n”) connected with the at least one data processing service (Figs. 1A-B) for performing diagnosis based on the source code received from the assembler ([0043], “network-based diagnostic platform enabling machines and technicians to test, troubleshoot and remediate device hardware and software processes”) and ([0045]);
identifying, by the problem identifier, a cause of the operational problem of the at least one data processing service based on execution results of the executable files ([0047], “identify the root cause”); 
eliminating, by an assembler, the identified cause of the operational problem ([0049]); and
determining, by the problem identifier, whether the operational problem of the at least one data processing service has been successfully eliminated based on data containing the execution results of the executable files ([0165]-[0166]).

As per claims 3, 13, and 22, please refer to figures 1B and 8-9 and ([0045]-[0047]).
As per claims 4, 14, and 23, please refer to ([0043]). 
As per claims 5, 15, and 24, please refer to ([0055]-[0057]). 
As per claims 7, 17, and 25, please refer to ([0051] and [0057]). 
As per claims 8 and 18, please refer to ([0005] and [0043]). 
As per claims 9 and 19, please refer to (Fig. 12, “computer hangs”). 
As per claims 10 and 20, please refer to ([0055]).
Response to Arguments
Applicant's arguments filed on August 1, 2022 have been fully considered but they are not persuasive. An advisory action mailed on August 26, 2022 included the response on how the amended/new claims would be rejected by the previously cited prior art.
As per claims 1, 11, and 21 applicant argues that Bhosale and Davlos fail to teach the claimed limitations of “transforming, by the analyzer, the set of actions into a source code; providing, by the analyzer, the source code to the assembler” and “performing diagnosis based on the source code received from the analyzer”.
The Examiner respectfully disagrees and would like to point out to [0079], wherein Bhosale discloses “Diagnostics package(s) 322 may include code for executing diagnostic actions associated therewith, as well as other information related to the diagnostics packages such as metadata, other information related to the diagnostics packages and diagnostic actions, and/or the like, as described herein.”
Note [0211], wherein Bhosale discloses “Diagnostic action code 1502 may include at least one portion of code to diagnose a problem in the set of predetermined types of problems at a computing system such as client device 302, and may also include code utilized for performance of diagnostic actions to fix diagnosed problems. This code may comprise, without limitation, a diagnostic action location or path, a diagnostic action identifier, etc.” 
Further note [0098], wherein Bhosale discloses “In step 416, the service manager is caused to retrieve the diagnostics package according to the location identifier and invoke a diagnostics engine at the client device to execute the diagnostics package.”
Executing diagnostics packages that include code for executing diagnostic actions by downloading/retrieving the packages as disclosed by Bhosale reads on the above limitations. 
The Examiner would like to further point out to [0045], wherein Davlos discloses “The diagnostic engine creates a plurality of scripts for applying diagnostic tests to identify the problems, packages the scripts, and sends the packaged scripts to the device. The device uses preprogrammed logic for executing the scripts attempt to diagnose the problem. Once a problem is (inferred to have been) identified, the diagnostic engine can provide the user of the device with proposed fixes.” 
The diagnostic engine creating and sending a plurality of scripts to the device, which uses preprogrammed logic for executing the scripts attempt to diagnose the problem as disclosed by Davlos reads on the above limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113